DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tuesday Kaasch on 09/02/2021.
Claims 4, 6-7, 12, 14-15, and 18-20 have been amended as follows: 
4. (Currently Amended) The method of claim 3, wherein the processing unit comprises a cache hierarchy that includes the first cache to cache information for the first processing element, a second cache configured to cache information for a subset of a plurality of processing elements of the processing unit that includes the first processing element, and a third cache configured to cache information for [[a]]the plurality of processing elements of the processing unit.

6. (Currently Amended) The method of claim 5, further comprising: 
enabling prefetching to the second cache in response to the at least one second thread not having previously executed the program in the subset of the plurality of processing elements; and 
disabling prefetching into the second cache and the third cache in response to the at least one second thread having previously executed the program in the subset of the plurality of processing elements.

7. (Currently Amended) The method of claim 6, further comprising: 
enabling prefetching to the third cache in response to the at least one second thread not having previously executed the program on the plurality of processing elements; and 
disabling prefetching into the third cache in response to the at least one second thread having previously executed the program on at least one of the plurality of processing elements [[in]]of the processing unit.

12. (Currently Amended) The apparatus of claim 11, further comprising: 
a plurality of caches configured as a cache hierarchy that includes the first cache to cache information for the first processing element, a second cache configured to cache information for a subset of a plurality of processing elements of the apparatus that includes the first processing element, and a third cache configured to cache information for [[a]]the plurality of processing elements of the apparatus.

14. (Currently Amended) The apparatus of claim 13, wherein the dispatcher is configured to enable prefetching to the second cache in response to the at least one second thread not having previously executed the program in the subset of the plurality of processing elements and wherein the dispatcher is configured to disable prefetching into the second cache and the third cache in response to the at least one second thread having previously executed the program in the subset of the plurality of processing elements.

15. (Currently Amended) The apparatus of claim 14, wherein the dispatcher is configured to enable prefetching to the third cache in response to the at least one second thread not having 

18. (Currently Amended) The method of claim 17, wherein the first cache is one of a plurality of caches that are configured as a cache hierarchy that includes the first cache to cache information for the first processing element, a second cache configured to cache information for a subset of a plurality of processing elements of the processing unit that includes the first processing element, and a third cache configured to cache information for [[a]]-the plurality of processing elements of the processing unit, and wherein the dispatcher is configured to modify the prefetch instruction to disable prefetching into the first cache, the second cache, and the third cache in response to the at least one second thread having previously executed the program on the first processing element.

19. (Currently Amended) The method of claim 18, wherein the dispatcher is configured to modify the prefetch instruction to disable prefetching into the second cache and the third cache in response to the at least one second thread having previously executed the program in the subset of the plurality of processing elements.

20. (Currently Amended) The method of claim 18, wherein the dispatcher is configured to modify the prefetch instruction to disable prefetching into the third cache in response to the at least one second thread having previously executed the program on at least one of the plurality of processing elements [[in]]-of the processing unit.
 

Allowable Subject Matter
Claims 1-20 are allowed.
The reasons for allowance is the same as in the Notice of Allowance dated 05/26/2021 as Applicant’s amendments to independent claims 1, 9, and 17 does not affect the patentability of the subject matter that was deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KASIM ALLI/Examiner, Art Unit 2183
/William B Partridge/Primary Examiner, Art Unit 2183